To compel dismissal of appeal from Justice Court.
Granted November 18, 1891, with costs.
Judgment was rendered June 14, and it is claimed that tbe affidavit was not made and tbe bond was not filed until July 23. Tbe justice returned that the affidavit was made and filed June 19, although the jurat ivas dated July 23, but claimed that the date had been changed; that the bond was delivered to him on June 19, although the surety did not justify until July 23, and the fees were not paid until the latter date.
Motion made December 22, 1891, to recall the writ.
Denied January 5, 1892.